Case: 1:20-cr-00256 Document #: 11 Filed: 07/01/20 Page 1 of 1 PagelD #:25

U.S. District Court for the Northern District Of Illinois
Attorney Appearance Form.

 

Case Tile: USA V+ Kyatou Case Number: 2, C,~ 25> £

(pues | FILED

An appearance is hereby filed by the undersigned as attorney for:

Prater pLepues JUL 01 agaq

oo | MAGIST
Attorney name (type or print): A age Ay, Wee i a? JEFFRE Cae JUDGE

— T. GILBERT
Firm: { bee. tn. CH oloA g Fee G: Ce Whe

Street address: ; | (Cau 2 EC,

. Pol 52 gad jkin: Sh Lee

HEROD 9 I perk, hee C oe

/ C
Bar ID Number: é q. ~ Telephone Number:
(See item 3 in er: Gap CP 4 /

OV SFO — 0 Bye
Email Address: ?'14144'\~ @ CAVE Yo Ag mt

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Are you acting as lead counsel in this case? LA Yes [| No
Are you acting as local counsel in this case? i\Yes [| No
Are you a member of the court's trial bar? Yes No
\f this case reaches trial, will you act as the trial attorney? cy Yes [] No
if this is a criminal case, check your status. Retained Counsel

|

 

 

 

ppointed Counsel
If appointed counsel, are you

 

 

Federal Defender
ZYCJA Panel Attorney

 

 

 

 

 

 

in order to appear before this Court an attorney must either be a member in good standing of this Court's
general bar or be granted leave to appear pro hac vice as provided for by local rules 83.12 through 83.14.
| declare under penalty of perjury that the foregoing is true and correct. Under 28 U.S.C.§1746, this
statement under perjury has the same force and effect as a sworn statement made under oath.

Executed on ~ ) /, Af LO .
Attorney signature: S/ LEARY - f ei,

(Use electronic signature if the appearance form is filed electronically.)

Revised 8/1/2015

 
